
	
		I
		111th CONGRESS
		1st Session
		H. R. 4020
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Mr. Burgess (for
			 himself, Mr. Deal of Georgia,
			 Mr. Pitts,
			 Mr. Buyer, and
			 Mr. Blunt) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To enable States to establish reinsurance programs or
		  high risk pools to ensure that high risk individuals are able to access health
		  insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Guaranteed Access to Health Insurance
			 Act of 2009.
		2.Ensuring
			 affordability for all through special pooling of the cost of high risk
			 individuals
			(a)State
			 requirement
				(1)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, each State is encouraged to ensure that an adequate financial
			 backstop exists to mitigate the cost of high risk individuals in the State,
			 through establishing either—
					(A)a qualified State
			 reinsurance program described in subsection (b); or
					(B)a qualifying State
			 high risk pool described in subsection (c)(1).
					(2)PreferenceBeginning
			 3 years after the date of the enactment of this Act, in the case of a
			 competitive grant for which the only eligible entities are States, the
			 Secretary, in awarding such grant to a State, shall give preference to any
			 State with a program that meets the requirements of paragraph (1)(A).
				(b)Qualified State
			 reinsurance program
				(1)In
			 generalFor purposes of this section, the term qualified
			 State reinsurance program means a program operated by a State or a
			 State authorized program that provides reinsurance for health insurance
			 coverage offered in the individual, small group market, or in both
			 markets.
				(2)Form of
			 programA qualified State reinsurance program may provide
			 reinsurance—
					(A)on a prospective
			 or retrospective basis;
					(B)that protects
			 health insurance issuers against the annual aggregate spending of their
			 enrollees; and
					(C)that provides
			 purchase protection against individual catastrophic costs.
					(c)Qualifying State
			 high risk pool
				(1)In
			 generalA qualifying State high risk pool described in this
			 subsection means a section 2745 qualified high risk pool that meets the
			 following requirements:
					(A)The high risk pool does not have a lifetime
			 coverage cap.
					(B)The high risk pool incorporates applicable
			 Federal or State programs (such as coverage under title XIX of the Social
			 Security Act) for eligible low-income individuals.
					(C)The high risk pool
			 provides a variety of types of coverage, including at least one high deductible
			 health plan that is combined with a health savings account.
					(D)The high risk pool eliminates any waiting
			 list and pre-existing condition exclusionary periods so that all eligible
			 residents who are seeking coverage through the pool can receive coverage
			 through the pool.
					(E)The high risk pool allows for coverage of
			 individuals who, but for the 24-month disability waiting period under section
			 226(b) of the Social Security Act, would be eligible for Medicare during the
			 period of such waiting period.
					(F)The high risk pool
			 must not charge participants more than 150 percent of the average premium in
			 the individual market for health insurance coverage in that State.
					(G)The high risk pool
			 conducts education and outreach initiatives so that residents and insurance
			 brokers understand that the pool is available to eligible residents.
					(2)Use of funds for
			 the transitionA State may use any funding sources available to
			 it as of the date of the enactment of this Act to transition from operating a
			 section 2745 high risk pool, to operating a qualified State reinsurance program
			 described in paragraph (1).
				(3)Funding
			 sourceThe high risk pool described in this subsection is also
			 encouraged to have stable funding source that is not solely dependent on an
			 appropriation from the State legislature.
				(d)Relation to
			 section 2745Section 2745 of the Public Health Service Act is
			 amended—
				(1)in subsection (a)(2)—
					(A)in subparagraph
			 (A), strike 40 and insert 30; and
					(B)add at the end the
			 following new subparagraph:
						
							(D)An amount equal to 10 percent of such
				appropriated amount for the fiscal year shall be allotted among qualifying
				States that apply for such a grant so that the amount allotted to a State bears
				the same ratio to such appropriated amount as the amount of funds contributed
				to the operation of the qualified high risk pool of the State by funding
				sources other than grants under this
				subsection.
							;
				and
					(2)in subsection
			 (g)(1)—
					(A)in subparagraph
			 (A), by striking The term and inserting Subject to
			 subparagraph (B), the term; and
					(B)by adding at the
			 end the following new subparagraph:
						
							(B)Updated
				definitionBeginning on the
				last day of the 2-year period beginning in the date of the enactment of the
				Guaranteed Access to Health Insurance Act of 2009, the term qualified
				high risk pool means—
								(i)a
				pool that meets the requirements of subparagraph (A) of this paragraph and the
				requirements of section 2(c)(1) of such Act; or
								(ii)a qualified State reinsurance program as
				such term is defined in section 2(b) of such
				Act.
								.
					(e)Waivers
				(1)In
			 generalIn order to accommodate new and innovative programs, the
			 Secretary may waive such requirements of this section for qualified State
			 reinsurance programs and for qualifying State high risk pools as the Secretary
			 deems appropriate.
				(2)Coverage of high
			 risk individualsThe Secretary may waive the requirement under
			 subsection (a)(1) in the case of a State that demonstrates, to the satisfaction
			 of the Secretary, that the State has provided an adequate financial backstop to
			 mitigate the cost of high risk individuals in the State in a manner that is
			 better than, as determined by the Secretary, the requirements under such
			 subsection.
				(f)Seed grants to
			 StatesThe Secretary shall
			 provide, from the funds appropriated, a grant of up to $5,000,000 to each State
			 that has not created a qualified high risk pool as of the date of enactment of
			 this Act. Such grants shall be made in the same manner, for the same purpose,
			 but are in addition to, grants to States made under Section 2745(a) of the
			 Public Health Service Act.
			(g)Verification of
			 citizenship or alien qualification
				(1)In
			 generalOnly citizens and nationals of the United States shall be
			 eligible to participate in a qualifying State high risk pool or qualifying
			 State reinsurance program receiving funding under this section.
				(2)Grant
			 conditionsAs a condition of receiving grants under this section,
			 the Secretary shall require any State that applies to receive grant funding
			 under this section to certify to the satisfaction of the Secretary that such
			 State requires all applicants for coverage in a qualifying State high risk to
			 pool or a qualifying State reinsurance program to provide satisfactory
			 documentation of such citizenship or nationality and identity in a manner
			 consistent with section 1903(x) of the Social Security Act. The Secretary shall
			 keep sufficient records such that a determination of citizenship or nationality
			 has to be made once for any individual.
				(h)DefinitionsIn
			 this section:
				(1)The terms
			 health insurance coverage and health insurance
			 issuer have the meanings given such terms in section 2791 of the Public
			 Health Service Act.
				(2)The term
			 section 2745 qualified high risk pool has the meaning given the
			 term qualified high risk pool under section 2745(g)(1) of the
			 Public Health Service Act as such section is in effect on the date of the
			 enactment of this Act.
				(3)The term
			 Secretary means Secretary of Health and Human Services.
				(4)The term
			 State has the meaning given such term for purposes of title XIX
			 of the Social Security Act.
				(i)Authorization of
			 appropriationsFor the purposes of carrying out section 2745 of
			 the Public Health Service Act and this section, in addition to any other
			 amounts authorized to be appropriated, there is authorized to be appropriated,
			 $20,000,000,000 beginning with 2010. Any funds that are authorized under this
			 subsection that are used for purposes of carrying out section 2745 of the
			 Public Health Service Act shall be allocated to the allotments under such
			 section in the proportions required under subsection (d)(2) of such
			 section.
			
